Title: To George Washington from John Armstrong, 17 August 1773
From: Armstrong, John
To: Washington, George



Dear Colonel
Carlisle [Pa.] 17th August 1773

Such is the uncertainty of human affairs, that I have again the unexpected occasion of giving you a letter on Some business, which if it is to be done at all, it seems must be transacted in your Government.
Sundry Gentlemen who had formerly held Military Commissions in the Pay of Pennsylvania & Serv’d in conjunction with the Establish’d Troops, have lately fallen upon a method of asking their respective Quotoes of Land (pursuant to his Majestys Proclamation) within the jurisdiction of Virginia, prompted I presume partly by Captn Bullets Advertisement (wch by the by I never well understood) and partly as they inform me by assurances given them by some Gentleman from Virginia whos Name I forget, that Lord Dunmore wou’d undoubtedly order Patents to all such Officers as Shou’d produce Governor Penns Certificate of their Commissions & Service as above; In consequence whereof we have Sent off Captn Wm Thompson to attend Captn Bullet at the Mouth of Sioto, who is furnish’d with Our Governors Certificate &c. in order to get the Lands Survey’d in that new Country. On the 1st of July Thompson arriv’d at

the mouth of Sioto, but found that Mr Bullet had left that place and was gone quite out of his reach to the Falls or a place call’d Bigg-bone-lick not expected to return till Spring or Summer next. This being the Case Captn Thompson writes us, that as the lands are Survey’d on the Front of the River (on the South side) a great distance above & below the mouth of Sioto, he is determin’d to go back from the River & lay Out & Survey the lands expecting that thro’ the good Offices of Some Gentlemen of your country, those Surveys to be made for the Officers by him, may be accepted & approv’d in the land-office of Virginia—and indeed ’tis now evident to me, that if this favour cannot be obtain’d, we fall through, and shall be Subjected to a considerable loss of expence. having thus Stated the whole as far as I know it & being totally a stranger to the usuage & conduct of your Government, I now on behalf of a great number as well as my Self who always respect your name, beg to be favour’d with your advice, whether this thing is practicable, and if you think it is, by what Steps or means you shou’d be of Opinion it may best be attain’d—and to this favour I shou’d never doubt the addition of your Salutary influence if at all in your way, or not contrary to yr Judgment. I expect Dr Mercer will either write or wait of you on the same errand of this letter.
Permit me to add, ’tis very possible Thompson may get nothing done (altho’ he has about Sixty Men of whom there are several Surveyors in expectation of being deputed by Captn Bullet for the sake of dispatch) as of four Men with ten or twelve Pack Horses which he Sent by land, a Set of Villains of the Minggo Tribe for such I’m told is their Character has actually kill’d One or two of the Men & taken all the Horses &c. of which Thompson knew nothing when he wrote. Tis also Said they are ill pleas’d with Bullets going down the River—but the Shawanees at least appear to disapprove the act of the Minggoes mention’d above. Time prevents me to add farther, than That I am with perfect respect, Your Most Obt humbe Servant

John Armstrong

